DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.  Claims 1-3, 6-10, 13-17, 20, and 21 are pending.
Response to Arguments
Applicant’s arguments, see Remarks at pages 10-13, filed October 25, 2021, with respect to independent claims 1, 8, and 15 have been fully considered and are persuasive.  The rejection of the claims under §103 has been withdrawn.
Allowable Subject Matter
Claims 1-3, 6-10, 13-17, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Eronen et al. (US 2018/0310114 A1, hereinafter "Eronen") and Gaubitch et al. (US 2015/0185312 A1, hereinafter "Gaubitch") were identified as the best prior art. As discussed in Applicant’s arguments at pages 10-13 of the Remarks, Eronen and Gaubitch, taken singly or in any combination, do not disclose, teach, or suggest Applicant's claimed "subsequently realigning the two or more audio signals to address ongoing temporal 
Independent claims 1, 8, and 15, and their respective dependent claims, are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L ELJAIEK whose telephone number is (571)272-5474. The examiner can normally be reached Monday-Thursday, 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/               Supervisory Patent Examiner, Art Unit 2651